Case 5:18-cv-00843-DSF-PLA Document 115 Filed 08/21/20 Page 1 of 1 Page ID #:1256



     1
     2
     3
     4                          UNITED STATES DISTRICT COURT
     5                        CENTRAL DISTRICT OF CALIFORNIA
         ________________________________
     6   FRANCOIS & COMPANY, LLC., a )           Case No. 5:18-cv-00843-DSF-PLA
     7   Georgia limited liability company,    )
         THIERRY FRANCOIS &                    )       Hon. Dale S. Fisher
     8   COMPANY, INC., a Georgia              )
     9   corporation and THIERRY               )
         FRANCOIS, an individual,              )  STIPULATED PROTECTIVE
    10                       Plaintiffs,       )             ORDER
    11          vs.                            )
         JAMON KIRT NADEAU, also known )
    12   as “Jay Nadeau,” an individual;       )
    13   CRYSTAL BLAKE NADEAU, an              )
         individual; MAISON, LLC, a            )
    14   California limited liability company; )
    15   LA MAISON MOSAICS, LLC, a             )
         California limited liability company; )
    16   JC NADEAU, LLC, a California          )
    17   limited liability company, dba “JNC, )
         LLC,” and DOES 1 through 10,          )
    18   inclusive,                            )
    19                       Defendants.       )
         ________________________________))
    20
    21         Having considered the papers, and finding that good cause exists, the
    22   Parties’ Stipulated Protective Order is granted.
    23         IT IS SO ORDERED.
    24              August 21
         DATED: _______________, 2020                      ___________________________________
    25                                                          PAUL L. ABRAMS
                                                           UNITED STATES MAGISTRATE JUDGE
    26
                                                              16
    27
                          Francois & Company, LLC v. Nadeau et al. – USDC, CD CA, 5:18-cv-00843-DSF-PLA
    28                                         STIPULATED PROTECTIVE ORDER
